  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 1 of 70 PageID #: 1




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



ACQIS LLC,
a Texas limited liability company,

                  Plaintiff,
                                                 Civil Action No. 2:20-cv-00295
        v.

SAMSUNG ELECTRONICS CO., LTD.,                   JURY TRIAL DEMANDED
a Korean business entity, and
SAMSUNG ELECTRONICS AMERICA,
INC., a New York corporation.

                  Defendants.




                  COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ACQIS LLC (“Plaintiff” or “ACQIS”), by its attorneys, hereby alleges

patent infringement against Defendants Samsung Electronics Co., Ltd. (“SEC”) and its

U.S. subsidiary and related entity, Samsung Electronics America, Inc. (“SEA”)

(individually or collectively “Defendants” or “Samsung”), as follows:

                                   INTRODUCTION

       1.     This is an action for patent infringement under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq. ACQIS alleges that Samsung has infringed and/or

continues to infringe, directly and/or indirectly, five ACQIS patents: U.S. Patent Nos.

9,529,768 (“’768 patent”), 9,703,750 (“’750 patent”), 8,977,797 (“’797 patent”),



                                             1
    Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 2 of 70 PageID #: 2




RE44,654 (“’654 patent”), and RE45,140 (“’140 patent”) (collectively, the “ACQIS

Patents”), copies of which are attached hereto as Exhibits 1-5, respectively.

       2.     The ACQIS Patents cover foundational computing technologies that utilize

low voltage differential signaling (LVDS) as a physical transmission medium for PCI

Express (PCIe) and/or USB 3.x1 transactions, to facilitate fast, serial data transfer while

reducing power consumption and susceptibility to noise, as compared to prior art

systems.

       3.     Samsung has infringed and/or continues to infringe the ACQIS Patents,

directly and indirectly, by: (1) making, using, selling, offering for sale, and/or importing

into the United States, consumer electronics products that include infringing PCIe and/or

USB 3.x functionality; (2) practicing the claimed methods of the ACQIS Patents in the

United States by manufacturing and/or testing Samsung consumer electronics products

that include the claimed PCIe and/or USB 3.x functionality; (3) importing into the United

States consumer electronics products made abroad using ACQIS’s patented processes;

and (4) inducing third parties to use, sell, offer for sale, and/or import into the United

States, Samsung consumer electronics products that include infringing PCIe and/or USB

3.x functionality, with knowledge of the ACQIS Patents and of the third parties’

infringement resulting therefrom.

       4.     ACQIS seeks damages and other relief for Samsung’s infringement of the

ACQIS Patents.


1
 As used herein, “USB 3.x” refers to USB 3.0 and subsequent versions, including USB
3.1, USB 3.2, and any other subsequent versions.

                                              2
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 3 of 70 PageID #: 3




                                     THE PARTIES

       5.     Plaintiff ACQIS LLC, is a limited liability company organized and existing

under the laws of the State of Texas, with offices at 411 Interchange Street, McKinney,

Texas 75071. A related entity, ACQIS Technology, Inc., is a corporation organized under

the laws of the State of Delaware, having its principal place of business at 1503 Grant

Road, Suite 100, Mountain View, California 94040. ACQIS LLC is operated from

California, where its President, Dr. William Chu, resides. Dr. Chu is also the Chief

Executive Officer of ACQIS Technology, Inc.

       6.     Defendant SEC is a corporation organized and existing under the laws of

the Republic of Korea that lists its global headquarters as 129, Samsung-ro, Yeongtong-

gu, Suwon-si, Gyeonggi-do, Republic of Korea.

       7.     Defendant SEA is a corporation organized and existing under the laws of

the State of New York, with corporate offices in the Eastern District of Texas at 6625

Excellence Way, Plano, Texas 75023. Defendant SEA may be served with process

through its registered agent C T Corporation System, 1999 Bryan St., Suite 900, Dallas,

Texas 75201-3136.

       8.     Defendant SEA is a wholly-owned subsidiary of SEC.

       9.     Defendants have authorized sellers and sales representatives that offer and

sell products pertinent to this Complaint throughout the State of Texas, including in this

District and to consumers throughout this District, such as: Best Buy, 422 W TX-281

Loop, Suite 100, Longview, Texas 75605; AT&T Store, 1712 E. Grand Avenue,

Marshall, Texas 75670; Verizon authorized retailers, including Russell Cellular, 1111 E.


                                             3
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 4 of 70 PageID #: 4




Grand Avenue, Marshall, Texas 75670, and Victra, 1006 East End Boulevard N,

Marshall, Texas 75670; and Amazon.com.

                             JURISDICTION AND VENUE

       10.     This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 101 et seq.

       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

       12.     This Court has specific and personal jurisdiction over each of the

Defendants consistent with the requirements of the Due Process Clause of the United

States Constitution and the Texas Long Arm Statute. On information and belief, each

Defendant has sufficient minimum contacts with the forum because each Defendant

transacts substantial business in the State of Texas and in this District. On information

and belief, SEA has more than 1,000 employees at its Plano, Texas facility, working in

areas such as engineering, research and development, marketing, sales, and customer

support for wireless devices. Further, each Defendant has, directly or through subsidiaries

or intermediaries, committed and continues to commit acts of patent infringement in the

State of Texas and in this District as alleged in this Complaint, as alleged more

particularly below.

       13.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1400(b) and

1391(b) and (c) because each Defendant is subject to personal jurisdiction in this District

and has committed acts of patent infringement in this District. SEA has a regular and

established place of business and employees in this District. Each Defendant, through its


                                             4
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 5 of 70 PageID #: 5




own acts and/or through the acts of each other Defendant, makes, uses, sells, and/or

offers to sell infringing products within this District, regularly does and solicits business

in this District, and has the requisite minimum contacts with the District such that this

venue is a fair and reasonable one. Further, the Defendants have admitted or not

contested proper venue in this District in other patent infringement actions.

                               FACTUAL BACKGROUND

 I.    The ACQIS Patents

       14.    Plaintiff ACQIS solely owns all rights, titles, and interests in and to the

ACQIS Patents, including the exclusive rights to bring suit with respect to any past,

present, and future infringement thereof.

       15.    The ’768 patent, entitled “Computer System Including CPU or Peripheral

Bridge Directly Connected to a Low Voltage Differential Signal Channel that

Communicates Serial Bits of a Peripheral Component Interconnect Bus Transaction in

Opposite Directions,” was duly and legally issued on December 27, 2016, from a patent

application filed March 13, 2014, with William W.Y. Chu as the sole named inventor.

The ’768 patent claims priority to U.S. Provisional Patent Application No. 60/134,122,

filed on May 14, 1999.

       16.    The ’750 patent, entitled “Computer System Including CPU or Peripheral

Bridge Directly Connected to a Low Voltage Differential Signal Channel that

Communicates Serial Bits of a Peripheral Component Interconnect Bus Transaction in

Opposite Directions,” was duly and legally issued on July 11, 2017, from a patent

application filed October 9, 2014, with William W.Y. Chu as the sole named inventor.


                                              5
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 6 of 70 PageID #: 6




The ’750 patent claims priority to U.S. Provisional Patent Application No. 60/134,122,

filed on May 14, 1999.

      17.    The ’797 patent, entitled “Method of Improving Peripheral Component

Interface Communications Utilizing a Low Voltage Differential Signal Channel,” was

duly and legally issued on March 10, 2015, from a patent application filed October 10,

2012, with William W.Y. Chu as the sole named inventor. The ’797 patent claims priority

to U.S. Provisional Patent Application No. 60/134,122, filed on May 14, 1999.

      18.    The ’654 patent, entitled “Data Security Method and Device for Computer

Modules,” was duly and legally issued on December 17, 2013, from a reissue application

filed October 10, 2012, with William W.Y. Chu as the sole named inventor. The ’654

patent is a reissue of U.S. Patent No. 6,643,777, which issued on November 4, 2003,

from a patent application filed May 14, 1999. The ’654 patent claims priority to U.S.

Patent Application No. 09/312,199, filed on May 14, 1999.

      19.    The ’140 patent, entitled “Data Security Method and Device for Computer

Modules,” was duly and legally issued on September 16, 2014, from a reissue application

filed December 17, 2013, with William W.Y. Chu as the sole named inventor. The ’140

patent is a reissue of U.S. Patent No. 6,643,777, which issued on November 4, 2003,

from a patent application filed May 14, 1999. The ’140 patent claims priority to U.S.

Patent Application No. 09/312,199, filed on May 14, 1999.

      20.    Each of the ACQIS Patents is valid and enforceable.

      21.    Defendants are not authorized to practice the ACQIS Patents.

      22.    The inventions recited in the ACQIS Patents enable Samsung to offer


                                            6
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 7 of 70 PageID #: 7




superior consumer electronics products, including faster, more efficient, and more

reliable devices.

II.    The Inventor

       23.    William W.Y. Chu is the sole inventor on the ACQIS Patents.

       24.    Dr. Chu is a named inventor of approximately 41 U.S. Patents spanning

multiple decades.

       25.    Dr. Chu has been an innovator in the computing industry since the 1970s.

After receiving his Ph.D. in electrical engineering in 1976 from the University of

California, Berkeley, Dr. Chu worked in semiconductor design, first for American

Microsystems, Inc. (1976-1977), then for Zilog, Inc. (1977-1982).

       26.    In 1982, Dr. Chu founded his first company, Verticom, Inc. Verticom’s

business was focused on innovation relating to the transmission of video over telephone

lines. Verticom’s business also included development of graphics products for the PC

computer-aided design (CAD) market. Verticom’s success led to an initial public offering

in 1987, with Verticom’s stock listed on the NASDAQ exchange. Verticom was acquired

by Western Digital in 1988.

       27.    Dr. Chu then worked for Western Digital Imaging, Inc. from 1988 to 1991

as Vice President of Engineering, leading a large team in the desktop and portable

graphics chip division. In the course of his work at Western Digital, Dr. Chu in 1988

started the company’s portable graphics chip business, which became #1 in the portable

graphics chip market by 1991. Dr. Chu also led Western Digital to achieve the #1 market

share in the PC graphics market in 1990.


                                            7
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 8 of 70 PageID #: 8




       28.    Dr. Chu then worked for Acumos, Inc. from 1991-1992 as a Vice President

managing engineering for computer graphics chip development. Acumos was acquired by

Cirrus Logic, Inc. in 1992.

       29.    Dr. Chu then worked for Cirrus Logic from 1992 to 1997, first as a General

Manager in the Desktop Graphics Division and later as Co-President of the Graphics

Chip Business Unit. During Dr. Chu’s time at Cirrus Logic, the company achieved #1

market share in the PC graphics chip market.

       30.    Dr. Chu founded his second company, ACQIS Technology, Inc. in 1998.

His goal was to build a small, lightweight portable computer module that could be

interchangeably plugged into different peripheral consoles for different use scenarios. In

the course of working to develop such products, Dr. Chu worked extensively to solve

interconnection problems between computer modules and peripheral consoles. He

recognized that such interconnections needed to be sufficiently versatile to connect the

core computing and graphics system to different types of peripheral devices, and also

needed to be low-power, high-performance, and extendable to even higher performance

to accommodate future computing advancements. He also recognized the necessity of

mating connectors with low pin counts. The ACQIS Patents and their underlying

innovations stem from Dr. Chu’s foundational product development work at ACQIS.

III.   Samsung

       31.    Samsung is a global leader in the consumer electronics market, which

includes smartphones, tablets, notebook computers, and smart televisions. On

information and belief, Samsung designs, manufactures, uses, offers for sale, sells, and/or


                                             8
  Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 9 of 70 PageID #: 9




imports into the United States—including into the Eastern District of Texas—billions of

dollars of consumer electronics every year.

       32.    Samsung had global revenue of approximately $198 billion across all

product lines in 2019, a significant portion of which is attributable to SEA. In 2019, SEA

had revenue of approximately $28 billion. On information and belief, in 2019, Samsung

had approximately $17.9 billion in revenue from smartphone sales in the United States.

IV.    Samsung’s Direct Infringement and the Accused Instrumentalities

       33.    Defendants have directly infringed, and/or continue to infringe, pursuant to

35 U.S.C. §§ 271(a) and (g), as applicable, one or more claims of each of the ACQIS

Patents (as further specified below as to each of the ACQIS Patents, in Counts I-V) by:

(1) making, using, offering to sell, selling within the United States, and/or importing into

the United States, consumer electronics products that include infringing PCIe and/or USB

3.x functionality, including but not limited to Samsung smartphones, tablets, notebook

computers, and smart televisions; (2) practicing the claimed methods of the ACQIS

Patents in the United States by manufacturing and/or testing Samsung smartphones,

tablets, notebook computers, and smart televisions that include the claimed PCIe and/or

USB 3.x functionality; and (3) importing into the United States products made abroad

using ACQIS’s patented processes. The products that ACQIS accuses of infringing the

ACQIS Patents are collectively referred to herein as the “Accused Instrumentalities.”

       34.    On information and belief, SEC manufactures and tests Accused

Instrumentalities abroad and sells and/or imports Accused Instrumentalities into the

United States. On information and belief, SEC imports into the United States products


                                              9
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 10 of 70 PageID #: 10




made abroad using ACQIS’s patented processes. On information and belief, SEA uses

and/or sells Accused Instrumentalities in the United States and/or imports Accused

Instrumentalities into the United States. On information and belief, SEA imports into the

United States products made abroad by SEC or its subsidiaries using ACQIS’s patented

processes.

       35.      The Accused Instrumentalities include devices that incorporate the claimed

inventions, including infringing implementations of PCIe and/or USB 3.x, including but

not limited to:

              Samsung smartphones (“Accused Smartphones”) and tablets (“Accused

                Tablets”) (collectively, “Accused Mobile Devices”), including but not

                limited to Galaxy Note, Galaxy S, Galaxy Z, Galaxy A, and Galaxy

                XCover smartphones, and Galaxy Tab tablets, including the exemplary

                Samsung Galaxy S20 Ultra 5G smartphone;

              Samsung Galaxy Book computers, Galaxy Chromebooks, and Notebook

                computers (“Accused Notebook Computers”);

              Samsung smart televisions (“Accused Smart TVs”); and

              Additional Samsung devices that incorporate the PCIe and/or USB 3.x

                functionality described herein.

       36.      The Accused Instrumentalities include products made, used, offered for

sale, sold within the United States, and/or imported into the United States at least since

ACQIS provided actual notice of infringement on or around May 15, 2018, as discussed

herein. The Accused Instrumentalities also include products used to perform the claimed

                                              10
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 11 of 70 PageID #: 11




methods of the ACQIS Patents within the last six years from the date of this Complaint.

         37.   The claims of the ACQIS Patents relate generally to, inter alia, the use

of one or more LVDS channels for serial data transfer in PCIe and/or USB 3.x bus

transactions. The inventions of the ACQIS Patents “advantageously use[] an LVDS

channel for the hereto unused purpose of interfacing PCI or PCI-like buses.” ’768 at

6:1-3.

         38.   The presence of PCIe and/or USB 3.x functionality in the Accused

Instrumentalities is established below with respect to the exemplary Samsung Galaxy

S20 Ultra 5G smartphone. On information and belief, all Accused Instrumentalities,

including, e.g., the Samsung Galaxy S10 smartphone (which contains the Qualcomm

Snapdragon 855 SoC, the block diagram for which is used for illustrative purposes

below), operate in substantially the same way as the exemplary Samsung Galaxy S20

Ultra 5G smartphone with respect to the functionality described below.

         A.    Samsung Galaxy S20 Ultra 5G Smartphone and Qualcomm
               Snapdragon 865 SoC

         39.   The Samsung Galaxy S20 Ultra 5G smartphone is a computer that runs the

Android 10 operating system.




                                             11
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 12 of 70 PageID #: 12




https://www.samsung.com/us/mobile/galaxy-s20-5g/models/#see-in-360 (last accessed
Sept. 3, 2020).




https://www.samsung.com/us/mobile/galaxy-s20-5g/specs/ (last accessed Sept. 3, 2020).

      40.    The versions of the Samsung Galaxy S20 Ultra 5G smartphone sold in the

United States contain the Qualcomm Snapdragon 865 (SM8250) system-on-a-chip (SoC).




                                         12
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 13 of 70 PageID #: 13




https://www.qualcomm.com/snapdragon/samsung-galaxy-s20-ultra-5g (last accessed
Sept. 3, 2020).

      41.    The presence of the Qualcomm Snapdragon 865 SoC is confirmed by third-

party teardown analysis:




                                        13
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 14 of 70 PageID #: 14




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last
accessed Sept. 3, 2020).

      42.    The Qualcomm Snapdragon 865 SoC contains an integrated central

processing unit and graphics subsystem in a single chip, i.e., a Kryo 585 CPU and an

Adreno 650 GPU.




https://www.qualcomm.com/products/snapdragon-865-5g-mobile-platform (last accessed
Sept. 3, 2020).




https://www.qualcomm.com/products/snapdragon-865-5g-mobile-platform (last accessed
Sept. 3, 2020).


                                           14
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 15 of 70 PageID #: 15




       43.    The Qualcomm Snapdragon 865 SoC also contains an interface controller

in the same chip as the Kryo 585 CPU and Adreno 650 GPU. Because the Snapdragon

865 SoC supports PCIe and USB 3.x, as discussed below, it necessarily contains one or

more logic blocks to implement the PCIe interface functionality, i.e., a PCIe controller,

and to implement the USB 3.x interface functionality, i.e., a USB controller. On

information and belief, these logic blocks are located in the “peripheral subsystem” of the

Snapdragon 865 SoC.

       44.    Qualcomm Snapdragon SoCs, including the Snapdragon 855 SoC

(SM8150) depicted below (which is found in several of the Accused Mobile Devices,

including the Samsung Galaxy S10 smartphone), include a “peripheral subsystem” on the

SoC, which, on information and belief, contains at least one interface controller. On

information and belief, the Snapdragon 865 SoC is structured similarly to the Snapdragon

855 SoC depicted below and contains a similar peripheral subsystem.




                                            15
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 16 of 70 PageID #: 16




Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf).

       B.      PCIe Functionality in the Samsung Galaxy S20 Ultra 5G Smartphone

       45.     The Qualcomm Snapdragon 865 SoC found in the Samsung Galaxy S20

Ultra 5G smartphone supports PCIe and contains at least one, and likely up to three, PCIe

I/O interfaces, as discussed below.




Qualcomm Snapdragon 865 Mobile Hardware Development Kit at 2
(https://developer.qualcomm.com/downloads/snapdragon-mobile-865-hdk-product-brief).

       46.     On information and belief, the PCIe interfaces in the Qualcomm

Snapdragon 865 SoC are located in the “Peripheral subsystem,” similar to those of the

Snapdragon 855 SoC, depicted below. The block diagram below also confirms that the

Qualcomm Snapdragon 855 SoC in the Samsung Galaxy S10 smartphone includes PCIe

interfaces.




            PCIe I/O



                                           16
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 17 of 70 PageID #: 17




Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf)
(annotations added).

      47.    The Samsung Galaxy S20 Ultra 5G smartphone utilizes at least two of the

Qualcomm Snapdragon 865 SoC’s PCIe interfaces, i.e., PCIE_0 and PCIE_2. On

information and belief, in the Samsung Galaxy S20 Ultra 5G smartphone, PCIE_2 is used

to connect the Snapdragon 865 SoC to the Qualcomm SDX55M 5G modem, and PCIE_0

is used to connect the Snapdragon 865 SoC to the Murata KM9D19075 Wi-Fi/Bluetooth

module, as discussed below.

      48.    The Samsung Galaxy S20 Ultra 5G smartphone contains a Qualcomm

SDX55M 5G modem.



                                       5G modem




                                         17
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 18 of 70 PageID #: 18




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last
accessed Sept. 3, 2020) (annotations added).

      49.   The Qualcomm SDX55M 5G modem in the Samsung Galaxy S20 Ultra 5G

smartphone is connected to the Qualcomm Snapdragon 865 SoC via PCIe. The PCIe

interface designated “PCIE_2” in the Samsung Galaxy S20 Ultra 5G smartphone is used

to connect the Qualcomm Snapdragon 865 SoC to the SDX55M 5G modem.




SM-G988U_NA_QQ_Opensource\Kernel\arch\arm64\boot\dts\vendor\qcom\kona-
bus.dtsi, lines 566-577.


                                         18
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 19 of 70 PageID #: 19




      50.    Samsung mobile devices using Qualcomm Snapdragon SoCs and discrete

modems, like the Samsung Galaxy S20 Ultra 5G smartphone, historically have connected

those two components using PCIe, as shown, for example, in the below excerpts from a

2015 Qualcomm/PCI-SIG presentation.




“Using PCIe in Mobile Devices,” Panian, J., Director, Technical Standards, Qualcomm
Technologies, Inc. (2015) (slide 9).




                                         19
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 20 of 70 PageID #: 20




Id. at slide 7 (emphasis in original).




Id. at slide 11.




                                         20
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 21 of 70 PageID #: 21




Id. at slide 4 (emphases added).




Id. at slide 5 (emphasis added).

       51.    The Samsung Galaxy S20 Ultra 5G smartphone contains a Murata

KM9D19075 Wi-Fi/Bluetooth module.




                                         21
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 22 of 70 PageID #: 22




             Wi-Fi/
            Bluetooth
             Module




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last
accessed Sept. 3, 2020) (annotations added).

      52.    On information and belief, the Murata KM9D19075 Wi-Fi/Bluetooth

module in the Samsung Galaxy S20 Ultra 5G smartphone is connected to the Qualcomm

                                        22
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 23 of 70 PageID #: 23




Snapdragon 865 SoC via PCIe.

      53.    On information and belief, the PCIe interface designated “PCIE_0” in the

Samsung Galaxy S20 Ultra 5G smartphone is used to connect the Qualcomm Snapdragon

865 SoC to the Murata KM9D19075 Wi-Fi/Bluetooth module.

      54.    The Samsung Galaxy S10 smartphone also contains a Murata

Wi-Fi/Bluetooth module, i.e., the Murata KM8D03042 Wi-Fi/Bluetooth module, which,

on information and belief, is connected to the Qualcomm Snapdragon 855 SoC via PCIe.




                            Wi-Fi/
                           Bluetooth
                            Module




                                          23
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 24 of 70 PageID #: 24




https://www.ifixit.com/Teardown/Samsung+Galaxy+S10+and+S10e+Teardown/120331
(last accessed Sept. 3, 2020) (annotations added).

      55.    Technical materials relating to another recent Samsung Galaxy S

smartphone, the Galaxy S9+ (which was released in approximately March 2018), show

that Samsung used the Qualcomm Snapdragon 845 SoC’s PCIe functionality to connect

the Snapdragon 845 SoC to the Wi-Fi/Bluetooth module, as illustrated below.




                                                                          PCIe
                                                                        connection




https://www.slideshare.net/jjwu6266/introducing-samsung-galaxy-s9s9 (slide 23) (last
accessed Sept. 3, 2020) (annotations added).




                                          24
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 25 of 70 PageID #: 25




https://www.slideshare.net/jjwu6266/introducing-samsung-galaxy-s9s9 (slide 22) (last
accessed Sept. 3, 2020) (emphasis added).

      56.    The Samsung Galaxy S20 Ultra 5G smartphone contains a first LVDS

channel directly extending from the interface controller in the Qualcomm Snapdragon

865 SoC.

      57.    In the Qualcomm Snapdragon 865 SoC in the Samsung Galaxy S20 Ultra

5G smartphone, each of at least PCIE_0 and PCIE_2 contains an LVDS channel that

conveys data of a PCI bus transaction.

      58.    Each of these LVDS channels comprises a first unidirectional, differential



                                          25
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 26 of 70 PageID #: 26




signal pair to convey data in a first direction and a second unidirectional, differential

signal pair to convey data in a second, opposite direction.

       59.    The data that is transmitted by each of the LVDS channels includes address

bits, data bits, and byte enable information bits. The transaction layer packets (TLPs)

used for PCIe data transmission include address and data elements as well as byte enable

(“BE”) information.




The Complete PCI Express Reference, Intel Press (2003), at 218.




Id. at 220.




                                              26
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 27 of 70 PageID #: 27




Introduction to PCI Express – A Hardware and Software Developers Guide, Intel Press
(2003), at 100 (emphases added).

      C.     USB 3.x Functionality in the Samsung Galaxy S20 Ultra 5G
             Smartphone

      60.    The Qualcomm Snapdragon 865 SoC found in the Samsung Galaxy S20

Ultra 5G smartphone supports USB-C and at least USB 3.1.




https://www.qualcomm.com/products/snapdragon-865-5g-mobile-platform (last accessed
Sept. 3, 2020).

      61.    The Samsung Galaxy S20 Ultra 5G smartphone contains a USB Type-C

                                         27
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 28 of 70 PageID #: 28




port. Samsung advertises versions of the Samsung Galaxy S20 Ultra 5G smartphone as

supporting USB 3.2 Gen 1.




https://www.samsung.com/us/business/support/owners/product/galaxy-s20-ultra-5g-
128gb-t-mobile/#fullspecs (last accessed Sept. 3, 2020).




                                                     USB-C port



https://www.samsung.com/us/mobile/galaxy-s20-5g/models/#see-in-360 (last accessed
Sept. 3, 2020) (annotations added).

      62.    At a minimum, the Samsung Galaxy S20 Ultra 5G smartphone supports

USB 3.1.




                                         28
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 29 of 70 PageID #: 29




http://phonedb.net/index.php?m=device&id=17069&c=samsung_sm-
g988u1_galaxy_s20_ultra_5g_td-lte_us_512gb__samsung_hubble_2_5g (last accessed
Sept. 3, 2020).

       63.    The USB type-C connector supports DisplayPort and can be used to

connect the Samsung Galaxy S20 Ultra 5G smartphone to a console, e.g., a television

or PC, and send digital video display signals.




https://www.samsung.com/us/mobile/galaxy-s20-5g/specs/ (last accessed Sept. 3, 2020).




Qualcomm Snapdragon 865 Mobile Hardware Development Kit at 2
(https://developer.qualcomm.com/downloads/snapdragon-mobile-865-hdk-product-brief).




                                            29
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 30 of 70 PageID #: 30




https://www.thundercomm.com/app_en/product/1580977369756523 (last accessed Sept.
3, 2020).

      64.    On information and belief, the USB 3.x interfaces in the Qualcomm

Snapdragon 865 SoC in the Samsung Galaxy S20 Ultra 5G smartphone are similar to

those of the Snapdragon 855 SoC, depicted below.




         USB 3.x
           I/O

Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf)
(annotations added).

      65.    The Samsung Galaxy S20 Ultra 5G smartphone contains a first LVDS

channel directly extending from the integrated central processing unit and graphics

subsystem of the Qualcomm Snapdragon 865 SoC. In the Qualcomm Snapdragon 865


                                           30
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 31 of 70 PageID #: 31




SoC, each of at least the USB 3.1/3.2 Type-C I/O and the USB 3.1/3.2 I/O is an LVDS

channel that conveys data using a Universal Serial Bus (USB) protocol. These LVDS

channels directly extend from the SoC, which contains the integrated central processing

unit and graphics subsystem.

       66.    Each of at least the USB 3.1/3.2 Type-C and USB 3.1/3.2 LVDS channels

comprises a first unidirectional, differential signal pair to convey data in a first direction

and a second unidirectional, differential signal pair to convey data in a second, opposite

direction.

       67.    USB 3.x uses differential signaling and at least two unidirectional channels,

allowing simultaneous bidirectional data flow. Each lane has four wires, i.e., one signal

pair to convey data in one direction, and another signal pair to convey data in the

opposite direction.




Universal Serial Bus 3.2 Specification, Rev. 1.0 (Sept. 22, 2017), at 18 (emphasis added).




                                              31
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 32 of 70 PageID #: 32




Universal Serial Bus 3.1 Specification, Rev. 1.0 (July 26, 2013), at page 3-4 (emphasis
added).

       D.     Other Components in Samsung Galaxy S20 Ultra 5G Smartphone

       68.    The Samsung Galaxy S20 Ultra 5G smartphone contains system memory,

i.e., the Samsung K3LK4K40BM-BGCN 12 GB LPDDR5 DRAM, directly coupled to

the Qualcomm Snapdragon 865 SoC, which contains the integrated central processing

unit, graphics subsystem, and interface controller.




https://www.samsung.com/us/mobile/galaxy-s20-5g/specs/ (last accessed Sept. 3, 2020).




                                            32
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 33 of 70 PageID #: 33




                 system
                 memory
                (DRAM)




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last


                                      33
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 34 of 70 PageID #: 34




accessed Sept. 3, 2020) (annotations added).

       69.    The LPDDR5 is layered over the Snapdragon 865 SoC. The LPDDR5 is

coupled to the SoC, i.e., integrated central processing unit, graphics subsystem, and

interface controller, via package-on-package (PoP) packaging technology.

       70.    On information and belief, the LPDDR5 in the Samsung Galaxy S20 Ultra

5G smartphone is directly coupled to the DDR controller and thereby the integrated

central processing unit and graphics subsystem of the Qualcomm Snapdragon 865 SoC.

       71.    On information and belief, the Snapdragon 865 SoC’s coupling to LPDDR

memory is similar to that of the Snapdragon 855 SoC, depicted below.

                       PoP
                    coupling to
                     memory




Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf)
(annotations added).

       72.    The Samsung Galaxy S20 Ultra 5G smartphone also contains a graphics

memory, i.e., the Samsung K3LK4K40BM-BGCN 12 GB LPDDR5 DRAM, directly

coupled to the integrated central processing unit and graphics subsystem. On information

                                            34
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 35 of 70 PageID #: 35




and belief, portions of the Samsung K3LK4K40BM-BGCN 12 GB LPDDR5 DRAM are

allocated for graphics operations.

       73.    On information and belief, the Qualcomm Snapdragon 865 SoC in the

Samsung Galaxy S20 Ultra 5G smartphone also contains internal graphics memory, i.e.,

“GMEM,” dedicated to graphics operations. On information and belief, the Snapdragon

865 SoC’s internal graphics memory is similar to that of the Qualcomm Snapdragon

820E Processor (APQ8096SGE).




Qualcomm Snapdragon 820E Processor (APQ8096SGE) Device Specification, LM80-
P2751-1 Rev. E (Feb. 9, 2018), at 17 (https://developer.qualcomm.com/download/
sd820e/qualcomm-snapdragon-820e-processor-apq8096sge-device-specification.pdf)
(emphasis added).

       74.    The Samsung Galaxy S20 Ultra 5G smartphone also contains a mass

storage device, i.e., the Samsung KLUDG4UHDB-B2D1 128 GB UFS 3.0 flash storage

chip, directly coupled to the SoC, i.e., integrated central processing unit, graphics

subsystem, and interface controller.




                                             35
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 36 of 70 PageID #: 36




                                            mass storage
                                           (UFS 3.0 flash)




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last


                                      36
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 37 of 70 PageID #: 37




accessed Sept. 3, 2020) (annotations added).

       75.    The above-described acts of direct infringement committed by Defendants,

and those described in detail below, have caused injury and damage to Plaintiff ACQIS,

and will cause additional severe and irreparable injury and damages in the future.

 V.    ACQIS Provided Actual Notice to Samsung

       76.    ACQIS provided actual notice, pursuant to 35 U.S.C. § 287(a), of all of the

ACQIS Patents and the infringement alleged herein on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America. In that letter, ACQIS

identified all of the ACQIS Patents and described the applicability of the ACQIS Patents

to PCI Express, USB 3.0, and other technologies. ACQIS’s letter also identified

Samsung’s Galaxy and Galaxy Note smartphones, Galaxy Note tablets, and various

notebook computers, including Chromebooks and Notebook 7, 9, and Odyssey series

PCs. All of these product lines are included in the Accused Instrumentalities.

       77.    ACQIS’s May 15, 2018 letter invited Samsung to discuss potential

licensing arrangements for the ACQIS portfolio, including the ACQIS Patents, and

described the enforcement history of ACQIS’s portfolio, identifying previous litigation of

patents related to the ACQIS Patents, including a jury verdict against IBM. ACQIS’s

litigation-based enforcement of its portfolio is also a matter of public record.

       78.    Samsung did not respond to ACQIS’s May 15, 2018 letter and continued to

make and sell the products and/or product lines identified in ACQIS’s letter. Upon

receiving actual notice, Samsung at the very least ignored the notice and remained

willfully blind to its own infringement and the infringement that it was inducing others to


                                             37
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 38 of 70 PageID #: 38




commit.

       79.    Samsung’s choice to ignore ACQIS and instead continue making and

selling infringing Accused Instrumentalities, in view of the opportunity to engage with

ACQIS regarding the infringement allegations set forth in this Complaint and reach a

mutually agreeable resolution, is egregious. Defendants have thus willfully infringed,

and/or continue to willfully infringe, the ACQIS Patents, since at least May 15, 2018.

       80.    ACQIS has also provided actual notice of Defendants’ infringement of the

ACQIS Patents by filing this Complaint, after which Defendants’ ongoing infringement is

willful, particularly in view of Samsung’s prior knowledge of the ACQIS Patents and the

infringement allegations set forth herein.

VI.    Samsung’s Indirect Infringement

       81.    Defendants indirectly infringe the ACQIS Patents by inducing infringement

by others, such as importers, resellers, customers, and end users under 35 U.S.C. § 271(b)

in this District and elsewhere in the United States and the State of Texas.

       82.    Specifically, Defendants induce others’ direct infringement of the ACQIS

Patents by selling Accused Instrumentalities to third-party customers, such as retailers,

who then directly infringe by using, offering to sell, selling within the United States,

and/or importing into the United States those Accused Instrumentalities, which infringe

the ACQIS Patents.

       83.    On information and belief, Defendants actively promote the Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants


                                             38
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 39 of 70 PageID #: 39




pursue and obtain approval from U.S. and state regulatory agencies, such as the United

States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

       84.    Defendants know that their customers will sell infringing Accused

Instrumentalities in the United States or cause Accused Instrumentalities to be sold in the

United States—or have deliberately avoided learning of the infringing circumstances so

as to be willfully blind to the infringement that was induced—and Defendants

specifically intend their customers to purchase those Accused Instrumentalities from

Defendants and sell the Accused Instrumentalities in the United States or cause Accused

Instrumentalities to be sold in the United States. Defendants’ direct and indirect

purchasers directly infringe the ACQIS Patents by importing such Accused

Instrumentalities into the United States, selling such Accused Instrumentalities in the

United States, and using such Accused Instrumentalities in the United States.

       85.    Defendants further induce others’ direct infringement of the ACQIS Patents

by providing instruction and direction to end users, such as consumers, about how to use

the Accused Instrumentalities such that those end users use the Accused Instrumentalities

and directly infringe the ACQIS Patents. Defendants have knowledge that end users will

use Accused Instrumentalities in the manner directed by Defendants and specifically

intend that end users will perform such uses in the United States. Such infringing uses

occur upon operation of the Accused Instrumentalities in their normal, intended manner

without any specific action of the end user other than turning on the product. That is,

Defendants have configured the Accused Instrumentalities in such a way as to induce


                                            39
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 40 of 70 PageID #: 40




infringement by end users upon any use of those Accused Instrumentalities.

       86.    Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringe the ACQIS Patents, as set forth herein.

Defendants therefore have caused their purchasers and end users to directly infringe the

ACQIS Patents with knowledge of the ACQIS Patents and specific intent that the

purchasers and end users will directly infringe, or have deliberately avoided learning of

the infringing circumstances so as to be willfully blind to the infringement that was

induced.

       87.    Defendants derive significant revenue by selling products, including the

Accused Instrumentalities, to third parties who directly infringe one or more claims of the

ACQIS Patents. Samsung had worldwide sales of approximately $198 billion in 2019.

       88.    The above-described acts of indirect infringement committed by

Defendants have caused injury and damage to Plaintiff ACQIS, and will cause additional

severe and irreparable injury and damages in the future.

             COUNT I: INFRINGEMENT OF U.S. PATENT NO. 9,529,768

       89.    The allegations set forth in paragraphs 1 through 88 of this Complaint are

incorporated by reference as though fully set forth herein.

       90.    Pursuant to 35 U.S.C. § 282, the ’768 patent is presumed valid.

       91.    Defendants have directly infringed and continue to infringe one or more

claims of the ’768 patent in violation of 35 U.S.C. § 271. The infringing products include

Accused Mobile Devices, Accused Notebook Computers, and Accused Smart TVs.

       92.    The Accused Instrumentalities directly infringe at least claim 36 of the ’768


                                            40
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 41 of 70 PageID #: 41




patent at least in the manner described in paragraphs 95-101 below. Plaintiff’s allegations

of infringement are not limited to claim 36, and additional infringed claims will be

identified and disclosed through discovery and infringement contentions.

       93.    Paragraphs 95-101 describe the manner in which the Accused

Instrumentalities infringe claim 36 of the ’768 patent, by way of the exemplary Samsung

Galaxy S20 Ultra 5G smartphone.

       94.    On information and belief, the Accused Instrumentalities are in relevant

part substantially similar to the exemplary Samsung Galaxy S20 Ultra 5G smartphone, in

particular with regard to the manner in which the Accused Instrumentalities include and

utilize PCIe and/or USB 3.x functionality. Paragraphs 95-101 are thus illustrative of the

manner in which each of the Accused Instrumentalities infringes.

       95.    The Samsung Galaxy S20 Ultra 5G smartphone is a computer that runs the

Android 10 operating system. Paragraph 39 above is incorporated herein by reference.

       96.    The Samsung Galaxy S20 Ultra 5G smartphone contains an integrated

central processing unit and graphics subsystem in a single chip, i.e., the Qualcomm

Snapdragon 865 SoC. Paragraphs 40-44 above are incorporated herein by reference.

       97.    The Samsung Galaxy S20 Ultra 5G smartphone comprises a first LVDS

channel directly extending from the integrated central processing unit and graphics

subsystem of the Qualcomm Snapdragon 865 SoC. Paragraphs 60-67 above are

incorporated herein by reference.

       98.    In the Qualcomm Snapdragon 865 SoC, each of at least the USB 3.1/3.2

Type-C I/O and the USB 3.1/3.2 I/O is an LVDS channel that conveys data using a


                                            41
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 42 of 70 PageID #: 42




Universal Serial Bus (USB) protocol. Paragraphs 60-67 above are incorporated herein by

reference.

       99.    Each of at least the USB 3.1/3.2 Type-C and USB 3.1/3.2 LVDS channels

comprises a first unidirectional, differential signal pair to convey data in a first direction

and a second unidirectional, differential signal pair to convey data in a second, opposite

direction. Paragraphs 60-67 above are incorporated herein by reference.

       100.   The Samsung Galaxy S20 Ultra 5G smartphone contains system memory,

i.e., the Samsung K3LK4K40BM-BGCN 12 GB LPDDR5 DRAM, directly coupled to

the integrated central processing unit and graphics subsystem. Paragraphs 68-71 above

are incorporated herein by reference.

       101.   The Samsung Galaxy S20 Ultra 5G smartphone also contains a graphics

memory directly coupled to the integrated central processing unit and graphics

subsystem. Paragraphs 72-73 above are incorporated herein by reference.

       102.   Defendants have actual notice pursuant to 35 U.S.C. § 287(a) of the ’768

patent and the infringement alleged herein as of on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America, and at least upon the

filing of this Complaint. Paragraphs 76-80 above are incorporated herein by reference.

       103.   Defendants have indirectly infringed, and continue to indirectly infringe,

the ’768 patent by actively inducing the direct infringement of others of the ’768 patent,

in the United States, the State of Texas, and the Eastern District of Texas.

       104.   Defendants have induced, and are continuing to induce, through affirmative

acts, their customers and other third parties, such as retailers and end users, to directly


                                              42
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 43 of 70 PageID #: 43




infringe the ’768 patent by using, offering to sell, selling within the United States, and/or

importing into the United States those Accused Instrumentalities, which infringe the ’768

patent.

          105.   On information and belief, Defendants actively promote the Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants

pursue and obtain approval from U.S. and state regulatory agencies, such as the United

States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

          106.   Defendants know that their customers will sell infringing Accused

Instrumentalities in the United States or cause Accused Instrumentalities to be sold in the

United States, and Defendants specifically intend their customers to purchase those

Accused Instrumentalities from Defendants and sell the Accused Instrumentalities in the

United States or cause Accused Instrumentalities to be sold in the United States.

Defendants’ direct and indirect purchasers directly infringe the ’768 patent by importing

such Accused Instrumentalities into the United States, selling such Accused

Instrumentalities in the United States, and using such Accused Instrumentalities in the

United States.

          107.   Defendants further induce others’ direct infringement of the ’768 patent by

providing instruction and direction to end users, such as consumers, about how to use the

Accused Instrumentalities such that those end users use the Accused Instrumentalities

and directly infringe the ’768 patent. Defendants have knowledge that end users will use


                                              43
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 44 of 70 PageID #: 44




Accused Instrumentalities in the manner directed by Defendants and specifically intend

that end users will perform such uses in the United States. Such infringing uses occur

upon operation of the Accused Instrumentalities in their normal, intended manner without

any specific action of the end user other than turning on the product. That is, Defendants

have configured the Accused Instrumentalities in such a way as to induce infringement

by end users upon any use of those Accused Instrumentalities.

       108.   Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringe the ’768 patent. As of at least May 15, 2018,

and no later than the filing of this Complaint, Defendants knew that the induced conduct

would constitute infringement—and intended that infringement at the time of committing

the aforementioned affirmative acts, such that the acts and conduct have been and

continue to be committed with the specific intent to induce infringement—or deliberately

avoided learning of the infringing circumstances at the time of committing these acts so

as to be willfully blind to the infringement that was induced.

       109.   The above-described acts of infringement committed by Defendants have

caused injury and damage to ACQIS, and will cause additional severe and irreparable

injury and damages in the future.

       110.   Defendants’ acts of infringement as described above have been and

continue to be willful.

       111.   ACQIS is entitled to recover damages sustained as a result of Defendants’

wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty.


                                             44
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 45 of 70 PageID #: 45




          COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,703,750

       112.   The allegations set forth in paragraphs 1 through 88 of this Complaint are

incorporated by reference as though fully set forth herein.

       113.   Pursuant to 35 U.S.C. § 282, the ’750 patent is presumed valid.

       114.   Defendants have directly infringed and continue to infringe one or more

claims of the ’750 patent in violation of 35 U.S.C. § 271. The infringing products include

Accused Mobile Devices, Accused Notebook Computers, and Accused Smart TVs.

       115.   The Accused Instrumentalities directly infringe at least claim 1 of the ’750

patent at least in the manner described in paragraphs 118-123 below. Plaintiff’s

allegations of infringement are not limited to claim 1, and additional infringed claims will

be identified and disclosed through discovery and infringement contentions.

       116.   Paragraphs 118-123 describe the manner in which the Accused

Instrumentalities infringe claim 1 of the ’750 patent, by way of the exemplary Samsung

Galaxy S20 Ultra 5G smartphone.

       117.   On information and belief, the Accused Instrumentalities are in relevant

part substantially similar to the exemplary Samsung Galaxy S20 Ultra 5G smartphone, in

particular with regard to the manner in which the Accused Instrumentalities include and

utilize PCIe and/or USB 3.x functionality. Paragraphs 118-123 are thus illustrative of the

manner in which each of the Accused Instrumentalities infringes.

       118.   The Samsung Galaxy S20 Ultra 5G smartphone is a computer that runs the

Android 10 operating system. Paragraph 39 above is incorporated herein by reference.

       119.   The Samsung Galaxy S20 Ultra 5G smartphone contains an integrated


                                            45
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 46 of 70 PageID #: 46




central processing unit and interface controller in a single chip, i.e., the Qualcomm

Snapdragon 865 SoC. Paragraphs 40-44 above are incorporated herein by reference.

       120.   The Samsung Galaxy S20 Ultra 5G smartphone comprises a first LVDS

channel directly extending from an interface controller of the Qualcomm Snapdragon 865

SoC. Paragraphs 45-59 above are incorporated herein by reference.

       121.   In the Qualcomm Snapdragon 865 SoC in the Samsung Galaxy S20 Ultra

5G smartphone, each of PCIE_0 and PCIE_2 contains an LVDS channel that conveys

address bits, data bits, and byte enable information bits of a PCI bus transaction in a serial

bit stream. Paragraphs 45-59 above are incorporated herein by reference.

       122.   Each of at least the PCIE_0 and PCIE_2 LVDS channels comprises a first

unidirectional, differential signal pair to convey data in a first direction and a second

unidirectional, differential signal pair to convey data in a second, opposite direction.

Paragraphs 45-59 above are incorporated herein by reference.

       123.   The Samsung Galaxy S20 Ultra 5G smartphone contains a system memory,

i.e., the Samsung K3LK4K40BM-BGCN 12 GB LPDDR5 DRAM, directly coupled to

the integrated central processing unit and interface controller. Paragraphs 68-71 above are

incorporated herein by reference.

       124.   Defendants have actual notice pursuant to 35 U.S.C. § 287(a) of the ’750

patent and the infringement alleged herein as of on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America, and at least upon the

filing of this Complaint. Paragraphs 76-80 above are incorporated herein by reference.

       125.   Defendants have indirectly infringed, and continue to indirectly infringe,


                                              46
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 47 of 70 PageID #: 47




the ’750 patent by actively inducing the direct infringement of others of the ’750 patent,

in the United States, the State of Texas, and the Eastern District of Texas.

       126.   Defendants have induced, and are continuing to induce, through affirmative

acts, their customers and other third parties, such as retailers and end users, to directly

infringe the ’750 patent by selling Accused Instrumentalities to third-party customers

who then directly infringe by using, offering to sell, selling within the United States,

and/or importing into the United States those Accused Instrumentalities, which infringe

the ’750 patent.

       127.   On information and belief, Defendants actively promote the Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants

pursue and obtain approval from U.S. and state regulatory agencies, such as the United

States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

       128.   Defendants know that their customers will sell infringing Accused

Instrumentalities in the United States or cause Accused Instrumentalities to be sold in the

United States, and Defendants specifically intend their customers to purchase those

Accused Instrumentalities from Defendants and sell the Accused Instrumentalities in the

United States or cause Accused Instrumentalities to be sold in the United States.

Defendants’ direct and indirect purchasers directly infringe the ’750 patent by importing

such Accused Instrumentalities into the United States, selling such Accused

Instrumentalities in the United States, and using such Accused Instrumentalities in the


                                              47
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 48 of 70 PageID #: 48




United States.

       129.   Defendants further induce others’ direct infringement of the ’750 patent by

providing instruction and direction to end users, such as consumers, about how to use the

Accused Instrumentalities such that those end users use the Accused Instrumentalities

and directly infringe the ’750 patent. Defendants have knowledge that end users will use

Accused Instrumentalities in the manner directed by Defendants and specifically intend

that end users will perform such uses in the United States. Such infringing uses occur

upon operation of the Accused Instrumentalities in their normal, intended manner without

any specific action of the end user other than turning on the product. That is, Defendants

have configured the Accused Instrumentalities in such a way as to induce infringement

by end users upon any use of those Accused Instrumentalities.

       130.   Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringe the ’750 patent. As of at least May 15, 2018,

and no later than the filing of this Complaint, Defendants knew that the induced conduct

would constitute infringement—and intended that infringement at the time of committing

the aforementioned affirmative acts, such that the acts and conduct have been and

continue to be committed with the specific intent to induce infringement—or deliberately

avoided learning of the infringing circumstances at the time of committing these acts so

as to be willfully blind to the infringement that was induced.

       131.   The above-described acts of infringement committed by Defendants have

caused injury and damage to ACQIS, and will cause additional severe and irreparable

injury and damages in the future.


                                            48
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 49 of 70 PageID #: 49




       132.   Defendants’ acts of infringement as described above have been and

continue to be willful.

       133.   ACQIS is entitled to recover damages sustained as a result of Defendants’

wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty.

           COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,977,797

       134.   The allegations set forth in paragraphs 1 through 88 of this Complaint are

incorporated by reference as though fully set forth herein.

       135.   Pursuant to 35 U.S.C. § 282, the ’797 patent is presumed valid.

       136.   Defendants have directly infringed and continue to infringe one or more

claims of the ’797 patent in violation of 35 U.S.C. § 271(a) at least when manufacturing

and/or testing the Accused Instrumentalities in the United States and 35 U.S.C. § 271(g)

when importing into the United States products made abroad using the claimed ’797

methods.

       137.   Samsung infringes at least claim 33 of the ’797 patent at least in the manner

described in paragraphs 140-143 below. Plaintiff’s allegations of infringement are not

limited to claim 33, and additional infringed claims will be identified and disclosed

through discovery and infringement contentions.

       138.   Paragraphs 140-143 describe the manner in which Samsung infringes claim

33 of the ’797 patent, at least when manufacturing and/or testing in the United States

Accused Instrumentalities, as exemplified by the Samsung Galaxy S20 Ultra 5G

smartphone, and/or when importing into the United States Accused Instrumentalities, as


                                             49
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 50 of 70 PageID #: 50




exemplified by the Samsung Galaxy S20 Ultra 5G smartphone, made abroad using the

claimed process.

      139.   On information and belief, the Accused Instrumentalities are in relevant

part substantially similar to the exemplary Samsung Galaxy S20 Ultra 5G smartphone, in

particular with regard to the manner in which the Accused Instrumentalities include and

utilize PCIe and/or USB 3.x functionality. Paragraphs 140-143 are thus illustrative of the

manner in which Samsung infringes the claims of the ’797 patent as to each of the

Accused Instrumentalities.

      140.   Samsung practices claim 33’s method of improving external peripheral data

performance within a computer at least when manufacturing and/or testing the Accused

Instrumentalities in the United States and/or when importing into the United States

products made abroad using the claimed process.

      141.   At least in manufacturing and/or testing the Accused Instrumentalities,

Samsung couples an integrated CPU and graphics controller chip to a connector, i.e., the

USB-C connector of the Samsung Galaxy S20 Ultra 5G smartphone. Paragraphs 39-44

and 60-67 above are incorporated herein by reference.

      142.   At least in manufacturing and/or testing the Accused Instrumentalities,

Samsung conveys an LVDS channel through the USB-C connector, and the LVDS

channel comprises two unidirectional, serial channels that transmit data in opposite

directions. Paragraphs 60-67 above are incorporated herein by reference.

      143.   At least in manufacturing and/or testing the Accused Instrumentalities,

Samsung conveys USB protocol data from the integrated CPU and graphics controller


                                            50
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 51 of 70 PageID #: 51




chip, over the first LVDS channel for external USB protocol data communication via the

USB-C connector. Paragraphs 60-67 above are incorporated herein by reference.

       144.   Defendants have actual notice pursuant to 35 U.S.C. § 287(a) of the ’797

patent and the infringement alleged herein as of on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America, and at least upon the

filing of this Complaint. Paragraphs 76-80 above are incorporated herein by reference.

       145.   Defendants have indirectly infringed, and continue to indirectly infringe,

the ’797 patent by actively inducing the direct infringement of others of the ’797 patent,

in the United States, the State of Texas, and the Eastern District of Texas.

       146.   Defendants have induced, and are continuing to induce, through affirmative

acts, their customers and other third parties to directly infringe the ’797 patent.

Defendants induce others’ direct infringement of the ’797 patent by selling Accused

Instrumentalities to third-party customers who then directly infringe by performing the

claimed methods in the United States using the Accused Instrumentalities.

       147.   On information and belief, Defendants actively promote the Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants

pursue and obtain approval from U.S. and state regulatory agencies, such as the United

States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

       148.   Defendants know that their customers will use the Accused

Instrumentalities to perform the claimed methods in the United States, and Defendants


                                              51
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 52 of 70 PageID #: 52




specifically intend their customers to use those Accused Instrumentalities to perform the

claimed methods in the United States. Defendants’ direct and indirect purchasers directly

infringe the ’797 patent by using the Accused Instrumentalities to perform the claimed

methods in the United States.

       149.   Defendants further induce others’ direct infringement of the ’797 patent by

providing instruction and direction to end users, such as consumers, about how to use the

Accused Instrumentalities to perform the claimed methods in the United States, such that

those end users directly infringe the ’797 patent. Defendants have knowledge that end

users will use Accused Instrumentalities in the manner directed by Defendants and

specifically intend that end users will perform such uses in the United States. For

example, Defendants instruct end users regarding the use of the USB-C connector of the

Samsung Galaxy S20 Ultra 5G smartphone to convey USB protocol data externally.

       150.   Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringe the ’797 patent. As of at least May 15, 2018,

and no later than the filing of this Complaint, Defendants knew that the induced conduct

would constitute infringement—and intended that infringement at the time of committing

the aforementioned affirmative acts, such that the acts and conduct have been and

continue to be committed with the specific intent to induce infringement—or deliberately

avoided learning of the infringing circumstances at the time of committing these acts so

as to be willfully blind to the infringement that was induced.

       151.   The above-described acts of infringement committed by Defendants have

caused injury and damage to ACQIS, and will cause additional severe and irreparable


                                            52
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 53 of 70 PageID #: 53




injury and damages in the future.

       152.   Defendants’ acts of infringement as described above have been and

continue to be willful.

       153.   ACQIS is entitled to recover damages sustained as a result of Defendants’

wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty.

           COUNT IV: INFRINGEMENT OF U.S. PATENT NO. RE44,654

       154.   The allegations set forth in paragraphs 1 through 88 of this Complaint are

incorporated by reference as though fully set forth herein.

       155.   Pursuant to 35 U.S.C. § 282, the ’654 patent is presumed valid.

       156.   Defendants have directly infringed one or more claims of the ’654 patent in

violation of 35 U.S.C. § 271(a) at least when manufacturing and/or testing the Accused

Instrumentalities in the United States and 35 U.S.C. § 271(g) when importing into the

United States products made abroad using the claimed ’654 methods.

       157.   Samsung has infringed at least claim 20 of the ’654 patent at least in the

manner described in paragraphs 160-168 below. Plaintiff’s allegations of infringement

are not limited to claim 20, and additional infringed claims will be identified and

disclosed through discovery and infringement contentions.

       158.   Paragraphs 160-168 describe the manner in which Samsung has infringed

claim 20 of the ’654 patent, at least when manufacturing and/or testing in the United

States Accused Instrumentalities, as exemplified by the Samsung Galaxy S20 Ultra 5G

smartphone and the Samsung Galaxy S10 smartphone, and/or when importing into the


                                             53
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 54 of 70 PageID #: 54




United States Accused Instrumentalities, as exemplified by the Samsung Galaxy S20

Ultra 5G smartphone and the Samsung Galaxy S10 smartphone, made abroad using the

claimed process.

       159.     On information and belief, the Accused Instrumentalities are in relevant

part substantially similar to the exemplary Samsung Galaxy S20 Ultra 5G smartphone

and Samsung Galaxy S10 smartphone, in particular with regard to the manner in which

the Accused Instrumentalities include and utilize PCIe and/or USB 3.x functionality.

Paragraphs 160-168 are thus illustrative of the manner in which Samsung has infringed

the claims of the ’654 patent as to each of the Accused Instrumentalities.

       160.     Samsung has practiced claim 20’s method of increasing external data

communication speed of a computer at least when manufacturing and/or testing the

Accused Instrumentalities in the United States and/or when importing into the United

States products made abroad using the claimed process.

       161.     At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has provided an integrated CPU and graphics controller on a

printed circuit board of a computer. Specifically, the Qualcomm Snapdragon 865 SoC,

which contains an integrated CPU and graphics controller in a single chip, is mounted on

a printed circuit board, as shown below. Paragraphs 40-44 above are incorporated herein

by reference.




                                              54
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 55 of 70 PageID #: 55




                                    55
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 56 of 70 PageID #: 56




https://www.ifixit.com/Teardown/Samsung+Galaxy+S20+Ultra+Teardown/131607 (last
accessed Sept. 3, 2020).

      162.   The Samsung Galaxy S10 smartphone also contains an integrated CPU and

graphics controller chip, i.e., the Qualcomm Snapdragon 855 SoC, which is mounted on a

printed circuit board, as shown below.




https://www.ifixit.com/Teardown/Samsung+Galaxy+S10+and+S10e+Teardown/120331
(last accessed Sept. 3, 2020).

      163.   At least in manufacturing and/or testing the Accused Instrumentalities,



                                           56
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 57 of 70 PageID #: 57




including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has connected a first LVDS channel directly to the integrated CPU

and graphics controller, and the first LVDS channel comprises two unidirectional, serial

channels that transmit data in opposite directions. Paragraphs 45-59 above are

incorporated herein by reference.

      164.   At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has provided a connector, i.e., the USB-C connector of the

Accused Mobile Devices, as exemplified by the Samsung Galaxy S20 Ultra 5G

smartphone and the Samsung Galaxy S10 smartphone, for the computer to connect to a

console, e.g., a PC or television. Paragraphs 60-67 above are incorporated herein by

reference.

      165.   The Samsung Galaxy S10 smartphone also includes a USB-C connector.




https://www.samsung.com/global/galaxy/what-is/usb-type-c/ (last accessed Sept. 3,
2020).




                                           57
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 58 of 70 PageID #: 58




http://phonedb.net/index.php?m=device&id=15512&c=samsung_sm-g977u_galaxy_
s10_5g_td-lte_us_512gb__sm-g977v__samsung_beyond_x (last accessed Sept. 3, 2020).

       166.   At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has provided a second LVDS channel comprising two

unidirectional, serial channels that transmit data in opposite directions. Paragraphs 60-67

above are incorporated herein by reference.

       167.   The Samsung Galaxy S10 smartphone supports USB 3.1, as does the

Qualcomm Snapdragon 855 SoC itself. The USB 3.1 Type-C functionality provides a

second LVDS channel to couple to a console through the USB Type-C port, and through

which USB protocol data can be conveyed.




http://phonedb.net/index.php?m=device&id=15512&c=samsung_sm-g977u_galaxy_
s10_5g_td-lte_us_512gb__sm-g977v__samsung_beyond_x (last accessed Sept. 3, 2020).




                                              58
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 59 of 70 PageID #: 59




https://www.qualcomm.com/products/snapdragon-855-mobile-platform (last accessed
Sept. 3, 2020).

       168.   At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has enabled USB protocol data to be conveyed over the second

LVDS channel. Paragraphs 60-67 above are incorporated herein by reference.

       169.   Defendants have actual notice pursuant to 35 U.S.C. § 287(a) of the ’654

patent and the infringement alleged herein as of on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America. Paragraphs 76-80

above are incorporated herein by reference.

       170.   Defendants have indirectly infringed the ’654 patent by actively inducing

the direct infringement of others of the ’654 patent, in the United States, the State of

Texas, and the Eastern District of Texas.

       171.   Defendants have induced, through affirmative acts, their customers and

other third parties to directly infringe the ’654 patent. Defendants have induced others’

direct infringement of the ’654 patent by selling Accused Instrumentalities to third-party

customers who then directly infringed by performing the claimed methods in the United

States using the Accused Instrumentalities.

       172.   On information and belief, Defendants have actively promoted Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants

                                              59
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 60 of 70 PageID #: 60




pursued and obtained approval from U.S. and state regulatory agencies, such as the

United States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

       173.   Defendants knew that their customers would use the Accused

Instrumentalities to perform the claimed methods in the United States, and Defendants

specifically intended their customers to use those Accused Instrumentalities to perform

the claimed methods in the United States. Defendants’ direct and indirect purchasers

directly infringed the ’654 patent by using the Accused Instrumentalities to perform the

claimed methods in the United States.

       174.   Defendants further induced others’ direct infringement of the ’654 patent

by providing instruction and direction to end users, such as consumers, about how to use

the Accused Instrumentalities to perform the claimed methods in the United States, such

that those end users directly infringed the ’654 patent. Defendants had knowledge that

end users would use Accused Instrumentalities in the manner directed by Defendants and

specifically intended that end users would perform such uses in the United States. For

example, Defendants instructed end users regarding the use of the USB-C connector of

Accused Instrumentalities to convey USB protocol data externally.

       175.   Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringed the ’654 patent. As of at least May 15, 2018,

Defendants knew that the induced conduct would constitute infringement—and intended

that infringement at the time of committing the aforementioned affirmative acts, such that

the acts and conduct have been committed with the specific intent to induce


                                            60
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 61 of 70 PageID #: 61




infringement—or deliberately avoided learning of the infringing circumstances at the

time of committing these acts so as to be willfully blind to the infringement that was

induced.

       176.   The above-described acts of infringement committed by Defendants have

caused injury and damage to ACQIS.

       177.   Defendants’ acts of infringement as described above have been willful.

       178.   ACQIS is entitled to recover damages sustained as a result of Defendants’

wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty.

           COUNT V: INFRINGEMENT OF U.S. PATENT NO. RE45,140

       179.   The allegations set forth in paragraphs 1 through 88 of this Complaint are

incorporated by reference as though fully set forth herein.

       180.   Pursuant to 35 U.S.C. § 282, the ’140 patent is presumed valid.

       181.   Defendants have directly infringed one or more claims of the ’140 patent in

violation of 35 U.S.C. § 271(a) at least when manufacturing and/or testing the Accused

Instrumentalities in the United States and 35 U.S.C. § 271(g) when importing into the

United States products made abroad using the claimed ’140 methods.

       182.   Samsung has infringed at least claim 30 of the ’140 patent at least in the

manner described in paragraphs 185-194 below. Plaintiff’s allegations of infringement

are not limited to claim 30, and additional infringed claims will be identified and

disclosed through discovery and infringement contentions.

       183.   Paragraphs 185-194 describe the manner in which Samsung has infringed


                                             61
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 62 of 70 PageID #: 62




claim 30 of the ’140 patent, at least when manufacturing and/or testing in the United

States Accused Instrumentalities, as exemplified by the Samsung Galaxy S20 Ultra 5G

smartphone and the Samsung Galaxy S10 smartphone, and/or when importing into the

United States Accused Instrumentalities, as exemplified by the Samsung Galaxy S20

Ultra 5G smartphone and the Samsung Galaxy S10 smartphone, made abroad using the

claimed process.

       184.   On information and belief, the Accused Instrumentalities are in relevant

part substantially similar to the exemplary Samsung Galaxy S20 Ultra 5G smartphone

and Samsung Galaxy S10 smartphone, in particular with regard to the manner in which

the Accused Instrumentalities include and utilize PCIe and/or USB 3.x functionality.

Paragraphs 185-194 are thus illustrative of the manner in which Samsung has infringed

the claims of the ’140 patent as to each of the Accused Instrumentalities.

       185.   Samsung has practiced claim 30’s method of improving performance of a

computer at least when manufacturing and/or testing the Accused Instrumentalities in the

United States and/or when importing into the United States products made abroad using

the claimed process.

       186.   At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has obtained an integrated CPU with a graphics controller in a

single chip. Paragraphs 40-44 and 162 above are incorporated herein by reference.

       187.   At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10


                                            62
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 63 of 70 PageID #: 63




smartphone, Samsung has connected an LVDS channel directly to the integrated CPU

and graphics controller, and the LVDS channel comprises two unidirectional, serial bit

channels that transmit data in opposite directions. Paragraphs 45-59 above are

incorporated herein by reference.

      188.      At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has conveyed serially encoded address and data of a PCI bus

transaction through the LVDS channel. Paragraphs 45-59 above are incorporated herein

by reference.

      189.      At least in manufacturing and/or testing the Accused Instrumentalities,

including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has connected a Differential Signal channel directly to the

integrated CPU and graphics controller to output video data. For example, the USB-C

connector of the Accused Mobile Devices, as exemplified by the Samsung Galaxy S20

Ultra 5G smartphone, supports DisplayPort and can be used to connect the device to a

console, e.g., a television or PC, and output video data. The DisplayPort via USB-C

interface is directly connected to the integrated CPU and graphics controller. Paragraphs

60-67 above are incorporated herein by reference.

      190.      On information and belief, the DisplayPort via USB-C interface in the

Qualcomm Snapdragon 865 SoC is similar to the Snapdragon 855 SoC depicted in the

block diagram below.




                                              63
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 64 of 70 PageID #: 64



                                                                          DP output
                                                                          via USB-C




Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf) (call-
out and annotations added).

       191.   The USB-C connector in the Samsung Galaxy S10 smartphone also

supports DisplayPort and can be used to connect the device to a console, e.g., a television

or PC, and output video data. The DisplayPort via USB-C interface is directly connected

to the integrated CPU and graphics controller, as shown in the SM8150 block diagram in

paragraph 190 above.




https://www.samsung.com/global/galaxy/galaxy-s10/specs/ (last accessed Sept. 3, 2020).

       192.   As a further example, in the Accused Instrumentalities, as exemplified by

the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10 smartphone,



                                            64
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 65 of 70 PageID #: 65




the integrated CPU and graphics controller output video data to the device display via a

differential signal channel directly connected to the integrated CPU and graphics

controller, i.e., MIPI-DSI.




Qualcomm Snapdragon 865 Mobile Hardware Development Kit at 2
(https://developer.qualcomm.com/downloads/snapdragon-mobile-865-hdk-product-brief)
(emphasis added).

       193.   On information and belief, the MIPI-DSI interfaces in the Qualcomm

Snapdragon 865 SoC are similar to the Snapdragon 855 SoC depicted in the block

diagram below.

                                                                        DSI
                                                                       outputs




Qualcomm Hexagon DSP User Guide, 80-VB419-108 Rev. C (Sept. 24, 2018), at 7
(https://www.devever.net/~hl/f/80-VB419-108_Hexagon_DSP_User_Guide.pdf) (call-
out and annotations added).

       194.   At least in manufacturing and/or testing the Accused Instrumentalities,


                                            65
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 66 of 70 PageID #: 66




including the Samsung Galaxy S20 Ultra 5G smartphone and the Samsung Galaxy S10

smartphone, Samsung has connected memory directly to the integrated CPU and graphics

controller. Paragraphs 68-73 above are incorporated herein by reference.

       195.   Defendants have actual notice pursuant to 35 U.S.C. § 287(a) of the ’140

patent and the infringement alleged herein as of on or around May 15, 2018, when

ACQIS sent a notice letter to Samsung Electronics North America. Paragraphs 76-80

above are incorporated herein by reference.

       196.   Defendants have indirectly infringed the ’140 patent by actively inducing

the direct infringement of others of the ’140 patent, in the United States, the State of

Texas, and the Eastern District of Texas.

       197.   Defendants have induced, through affirmative acts, their customers and

other third parties to directly infringe the ’140 patent. Defendants have induced others’

direct infringement of the ’140 patent by selling Accused Instrumentalities to third-party

customers who then directly infringed by performing the claimed methods in the United

States using the Accused Instrumentalities.

       198.   On information and belief, Defendants have actively promoted the Accused

Instrumentalities for the U.S. market. For example, on information and belief, for every

one of Defendants’ Accused Instrumentalities sold in the United States, Defendants

pursued and obtained approval from U.S. and state regulatory agencies, such as the

United States Federal Communications Commission, to allow sales of such Accused

Instrumentalities in the United States.

       199.   Defendants knew that their customers would use the Accused


                                              66
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 67 of 70 PageID #: 67




Instrumentalities to perform the claimed methods in the United States, and Defendants

specifically intended their customers to use those Accused Instrumentalities to perform

the claimed methods in the United States. Defendants’ direct and indirect purchasers

directly infringed the ’140 patent by using the Accused Instrumentalities to perform the

claimed methods in the United States.

       200.   Defendants further induced others’ direct infringement of the ’140 patent

by providing instruction and direction to end users, such as consumers, about how to use

the Accused Instrumentalities to perform the claimed methods in the United States, such

that those end users directly infringed the ’140 patent. Defendants had knowledge that

end users would use Accused Instrumentalities in the manner directed by Defendants and

specifically intended that end users would perform such uses in the United States. For

example, Defendants instructed end users regarding the use of the USB-C connector of

the Accused Instrumentalities to output video data.

       201.   Defendants have induced others’ direct infringement despite actual notice

that the Accused Instrumentalities infringed the ’140 patent. As of at least May 15, 2018,

Defendants knew that the induced conduct would constitute infringement—and intended

that infringement at the time of committing the aforementioned affirmative acts, such that

the acts and conduct have been committed with the specific intent to induce

infringement—or deliberately avoided learning of the infringing circumstances at the

time of committing these acts so as to be willfully blind to the infringement that was

induced.

       202.   The above-described acts of infringement committed by Defendants have


                                            67
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 68 of 70 PageID #: 68




caused injury and damage to ACQIS.

       203.   Defendants’ acts of infringement as described above have been willful.

       204.   ACQIS is entitled to recover damages sustained as a result of Defendants’

wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty.

                              JURY TRIAL DEMANDED

       ACQIS LLC, hereby demands a trial by jury on all claims and issues so triable.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff ACQIS respectfully requests that this Court:

       A.     Enter judgment that each of the Defendants has infringed one or more

claims of each of the ACQIS Patents and continues to infringe those claims, and that such

infringement is willful;

       B.     Enter an order, pursuant to 35 U.S.C. § 284, awarding to Plaintiff ACQIS

monetary relief in an amount adequate to compensate for Defendants’ infringement of the

ACQIS Patents, in an amount to be determined at trial, but not less than a reasonable

royalty, as well as pre- and post-judgment interest and costs and enhanced damages for

Defendants’ willful infringement of the ACQIS Patents;

       C.     Enter an order that Defendants pay to Plaintiff ACQIS ongoing royalties in

an amount to be determined for any infringement occurring after the date that judgment is

entered;




                                             68
 Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 69 of 70 PageID #: 69




       D.     Enter an order, pursuant to 35 U.S.C. § 285, declaring this to be an

exceptional case and thereby awarding to Plaintiff ACQIS its reasonable attorneys’ fees;

and

       E.     Enter an order awarding to Plaintiff ACQIS such other and further relief,

whether at law or in equity, that this Court seems just, equitable, and proper.




                                             69
Case 2:20-cv-00295-JRG Document 1 Filed 09/03/20 Page 70 of 70 PageID #: 70




Dated: September 3, 2020        Respectfully submitted,



                                By: /s/ Ronald J. Schutz w/permission Andrea L.
                                 Fair
                                 Ronald J. Schutz
                                 MN Bar No. 0130849 (admitted in this District)
                                 Email: rschutz@robinskaplan.com
                                 Aaron R. Fahrenkrog
                                 MN Bar No. 0386673 (to appear pro hac vice)
                                 Email: afahrenkrog@robinskaplan.com
                                 Logan J. Drew
                                 MN Bar No. 0389449 (admitted in this District)
                                 Email: ldrew@robinskaplan.com
                                 Mary Pheng
                                 MN Bar No. 0398500 (to appear pro hac vice)
                                 Email: mpheng@robinskaplan.com
                                 ROBINS KAPLAN LLP
                                 2800 LaSalle Plaza
                                 800 LaSalle Avenue
                                 Minneapolis, MN 55402
                                 Telephone: 612-349-8500
                                 Facsimile: 612-339-4181

                                Of Counsel:
                                T. John Ward, Jr.
                                Texas State Bar No. 00794818
                                E-mail: jw@wsfirm.com
                                Andrea L. Fair
                                Texas State Bar No. 24078488
                                E-mail: andrea@wsfirm.com
                                WARD, SMITH & HILL, PLLC
                                1507 Bill Owens Parkway
                                Longview, TX 75604
                                (903) 757-6400 (telephone)
                                (903) 757-2323 (facsimile)

                                 Attorneys for Plaintiff ACQIS LLC




                                    70
